4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-8, filed July 13, 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chmielewski, Linge and Buffet (see below).


Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  In Claim 1, line 15, please change “the selected navigational element” to “the selected navigational link”.  
In Claim 5, line 3, please change “navigational elements” to “navigational links”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (USPGPUB 2010/0083190—hereinafter “Roberts”) in view of Chmielewski et al. (USPGPUB 2010/0192102—hereinafter “Chmielewski”).
As to Claim 1, Roberts teaches a system for providing a single button operating system for mobile touch screen devices (See Fig. 1), the system comprising: 
a center input element on a touch screen device (Figs. 4A-4C and 8 at 420 and Fig. 7A at 720), the center input element selects a user input interface when a user touches the center input element with a user touch point (Figs. 4B-4C at 430, Figs. 7B-7C at 730 and Fig. 8 at 820, 830 and 840 and Pg. 3, ¶ 41); 
(Figs. 4B-4C at 440-1 – 440-3 and Fig. 8 at 440 – see “Comms.”, “Apps.”, “Enter”., “Video”, “Music”, Games” and “Album”), being configured to appear around the center input element (Fig. 4B-4C at 430 and Fig. 8 at 820, 830 and 840) when the user touch point moves from the center input element in any direction, one of the first plurality of navigational links is selected when the user moves the user touch point from the center input element to a first position of the first ring (Pg. 4, ¶ 45 and Pg. 7, ¶ 74); and 
causing the user interface to activate the navigational link and exposing corresponding page content associated with the selected navigational link (Pg. 4, ¶ 45 – “Selection of selectable option 440-2 may launch “applications” mode or any other function, feature, mode, or item associated with the detected touch gesture.”).  
Roberts fails to teach that the one of the first plurality of navigational links is unselected when the user touch point moves from the first position of the first ring, and a second one of the first plurality of navigational links is selected when the user touch point moves to a second position of the first ring, the first position and the second position of the first ring are adjacent to each other. Examiner cites Chmielewski to teach radial menu with navigational links (See Fig. 6) wherein the one of the first plurality of navigational links is unselected when the user touch point moves from the first position of the first ring (See Figs. 6 and 7C, note that in Fig. 6, “ANNOTATE” is selected and in Fig. 7C “ANNOTATE” is unselected; See Pg. 4, ¶ 59 and Pg. 5, ¶’s 67-68 – note that “activated” in the specification is equivalent to the claimed term “selected”), and a second one of the first plurality of navigational links is selected when the user touch point moves to a second position of the first ring (Fig. 7C, note that “DELETE” is selected; See Pg. 4, ¶ 59 and Pg. 5, ¶’s 67-68 – note that “activated” in the specification is equivalent to the claimed term “selected”), the first position and the second position of the first ring are adjacent to each other (See Fig. 7C).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate into Roberts the ability to select/unselect navigational links, as taught by Chmielewski, in order to provide confirmation of the selected navigational link through visual indication (Chmielewski, Pg. 4, ¶ 58).
Roberts, as modified by Chmielewski, fails to teach pressing the navigational link to activate the navigational link. Examiner takes Official Notice that it is well-known to press items on touch-sensitive surfaces in order to activate the item. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate into Roberts, as modified by Chmielewski, the ability to activate items based on a force/press detection of a touch-sensitive display, in order to confirm a user’s selection.
As to Claim 7, Roberts teaches that exposing corresponding page content associated with the selected navigational link causes a separate application to be enabled to operate (Pg. 4, ¶ 45 – “Selection of selectable option 440-2 may launch “applications” mode or any other function, feature, mode, or item associated with the detected touch gesture.”).
As to Claim 8, Roberts teaches that the exposing corresponding page content associated with the selected navigational link causes a function to be performed (Pg. 4, ¶ 45 – “Selection of selectable option 440-2 may launch “applications” mode or any other function, feature, mode, or item associated with the detected touch gesture.”).

Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and Chmielewski in view of Linge (USPGPUB 2013/0219340—hereinafter “Linge”) and Buffet et al. (USPGPUB 2009/0019397—hereinafter “Buffet”).
As to Claim 2, Roberts, as modified by Chmielewski, fails to teach a home navigational link appears within one of the plurality of positions around the first ring when the user touch point pauses within the one of the plurality of positions around the first ring, depressing the home navigational link returns the user touch point to the center input element and hides the first ring on the touch screen device.  Examiner cites Linge to teach a home navigational link (Fig. 9 at 406), and depressing the home navigational link hides the first ring on the touch screen device (Pg. 4, ¶ 46). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a home navigational link, as taught by Linge, in the system as taught by Roberts, as modified by Chmielewski, in order to go back to a previous level and/or hide the menu (Linge, Pg. 4, ¶ 46).
Roberts, as modified by Chmielewski and Linge, fails to teach that the home button appears within one of the plurality of positions around the first ring when the user touch point pauses within the one of the plurality of positions around the first ring. Examiner cites Buffet to teach a home button within one of the plurality of positions around the first ring (Fig. 1, see “HOME”). At the time of the effective filing date of the 
 As to Claim 3, Roberts teaches that the system further comprises a second plurality of navigational links (Fig. 8 at “Video”, “Music” and “Games”) arranged in a second ring (Fig. 8 at 830) around the center input element (Fig. 8 at 420) and the first ring (Fig. 8 at 820), the second ring appears when the user touch point is within the first ring and is moved outward from the center input element and outside the first ring (Pg. 7, ¶ 74), and one of the second plurality of navigational links is selected when the user moves the user touch point from the first ring to the second ring (See Fig. 8 and Pg. 7, ¶ 74).  
As to Claim 4, Roberts teaches that moving the user touch point around the second ring (See Fig. 8 at 830-840) selects a navigational link corresponding to the user touch point (See Fig. 8 and Pg. 7, ¶ 74).
As to Claim 6, Roberts teaches that the touch screen device comprises a smartphone, a tablet, an input panel to an appliance, and an input panel to an application (See Fig. 2 at 30 and Pg. 3, ¶ 30).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Chmielewski, Linge and Buffet, in view of Kuscher et al. (USPGPUB 2014/0075388—hereinafter “Kuscher”).
Claim 5, Roberts, as modified by Chmielewski, Linge and Buffet, fails to teach that the user raising the user touch point off of the touch screen device causes the user interact element to deactivate any selected navigational elements.  Examiner cites Kuscher to teach a user raising a touch point off of a touch screen device and causing the deactivation of any of the selected navigational elements (Fig. 6A at 600 and Pg. 5, ¶ 54-55). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to deactivate any selected navigational elements when a touch point lift-off is detected, as taught by Kuscher, in the system taught by Roberts, as modified by Chmielewski, Linge and Buffet, in order to stop utilizing the navigational links or cancel an action within the rings (Pg. 5, ¶ 54).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiries
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/RODNEY AMADIZ/Primary Examiner, Art Unit 2694